Citation Nr: 1014327	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-12 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

In December 2009, the Veteran testified during a hearing 
before the undersigned Acting Veterans Law Judge at the 
Phoenix, Arizona RO.  A transcript of the hearing is of 
record.

The merits of the claim for service connection for PTSD will 
be addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed October 2002 rating decision previously 
considered and denied service connection for PTSD.

3.  The evidence received since the October 2002 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision, which denied service 
connection for PTSD, is final. 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104(a) (2009).

2.  The evidence received subsequent to the October 2002 
rating decision is new and material, and the claim for 
service connection for PTSD is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for PTSD, the RO had a duty to notify the Veteran 
of what information or evidence was needed in order reopen 
his claim.  The law specifically provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured. 38 U.S.C.A. § 5103A(f).  In 
the decision below, the Board has reopened the Veteran's 
claim for service connection for PTSD, and therefore, 
regardless of whether the requirements have been met in this 
case, no harm or prejudice to the appellant has resulted.  
Therefore, the Board concludes that the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication. Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. 38 C.F.R. § 3.304(f) 
(2009).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony. Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Further, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror." DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition. Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

Initially, the Board observes that the Veteran's claim for 
service connection for PTSD was previously considered and 
denied by the RO in a rating decision dated in October 2002.  
The Veteran was notified of that decision and of his 
appellate rights; however, he did not submit a notice of 
disagreement.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In August 2005, the Veteran essentially requested that his 
claim for service connection for PTSD be reopened.  The RO 
did reopen and adjudicate the claim on a de novo basis.  As 
will be explained below, the Board believes that the RO's 
adjudication regarding reopening the Veteran's claim for 
service connection is ultimately correct.  However, 
regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the United States Court of 
Veterans Appeals (Court) has held that the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  
Thus, the Board has recharacterized the issue on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for PTSD.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the October 2002 rating decision denied the 
Veteran's claim for service connection for PTSD.  In that 
decision, the RO observed the Veteran's stressor statements, 
but noted that there was no credible evidence verifying a 
stressful event that occurred while he was in Vietnam.  It 
was also noted that VA outpatient treatment records did not 
contain any symptoms, treatment, or diagnosis of PTSD and 
that the June 2002 VA examination was invalid for evaluation 
purposes because the examiner did not state what stressful 
event he considered credible to warrant such a diagnosis.  
Therefore, the RO determined that service connection for PTSD 
was not warranted.  

The evidence associated with the claims file subsequent to 
the October 2002 rating decision includes VA medical records, 
a VA examination report, records from the Social Security 
Administration (SSA), lay statements, information obtained 
from the U.S. Army Joint Service Records Research Center 
(JSRRC), and hearing testimony, as well as the Veteran's own 
assertions.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the October 
2002 rating decision and finds that this evidence constitutes 
new and material evidence which is sufficient to reopen the 
previously denied claim for service connection for PTSD.  The 
majority of the evidence is certainly new, in that it was not 
previously of record.  With regard to whether the evidence is 
material, the Board notes that JSRRC provided evidence that 
enemy forces attacked the Veteran's regiment at Camp Brooks 
in Da Nang, Vietnam, on four occasions from May 1968 to July 
1968.  The Board notes that the Court has expressly rejected 
the notion that specific evidence that a veteran was actually 
with his unit at the time of an attack is required to verify 
that attack as a PTSD stressor. See Pentecost v. Principi, 
16, Vet. App. 124 (2001); see also See Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).  As such, the information obtained 
from JSRRC provides verification of an in-service stressor, 
and thus, relates to a previously unestablished fact and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been presented to reopen the Veteran's previously denied 
claim for service connection for PTSD.  However, as will be 
explained below, the Board is of the opinion that further 
development is necessary before the merits of the Veteran's 
claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent only, the appeal is granted.


REMAND

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

Diagnoses of mental disorders must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), and if a diagnosis is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis. 38 C.F.R. § 4.125(a). See also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).

After a review of the record in this case, the Board has 
determined that further evidentiary development is necessary 
before the Board can adjudicate the issue on appeal.  In 
particular, the Veteran was afforded a VA examination in June 
2002, and the examiner diagnosed him with PTSD at that time.  
However, the examiner did not identify the stressor on which 
the diagnosis was based.  As such, it is unclear as to 
whether that diagnosis was related to an in-service stressor 
that was later verified.  

As previously discussed, the RO subsequently determined in 
July 2009 that there was supporting evidence that enemy 
forces attacked the Veteran's regiment at Camp Brooks in Da 
Nang, Vietnam, in May 1968, June 1968, and July 1968.  
Thereafter, the Veteran was provided another VA examination 
in October 2009.  However, that examiner determined that the 
Veteran did not meet the criteria for PTSD.  It seems that 
part of her rationale was based on the opinion that his 
stressors were not credible because there were some 
inconsistencies in statements made in the medical records.  
However, the Veteran and his representative specifically 
disputed the findings of the October 2009 VA examiner at a 
hearing before the Board, and the Board notes that there is 
independent supporting evidence that the Veteran experienced 
rocket and mortar attacks at Camp Brooks in Vietnam.  
Furthermore, the examiner discussed the Veteran's mental 
health records in detail, but failed to mention or address 
the diagnosis of PTSD in the May 2002 VA examination.  
Accordingly, the Board finds that another VA examination and 
medical opinion are necessary to determine whether the 
Veteran has PTSD based on the verified in-service stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
treatment records, post-service medical 
records, and May 2002 and October 2009 
VA examination reports, as well as the 
Veteran's own assertions.  It should be 
specifically noted that it has been 
corroborated that enemy forces attacked 
the Veteran's regiment at Camp Brooks in 
Da Nang, Vietnam, in May 1968, June 
1968, and July 1968.

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, but 
should include psychological testing 
including PTSD sub scales.  The RO 
should provide the examiner with a 
summary of the verified in-service 
stressors, and the examiner must be 
instructed that only those events may 
be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.

The examiner should determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, 
including whether the DSM-IV 
requirements for the sufficiency of a 
stressor have been met.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
the verified in-service stressors.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

2.  After completing these actions, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the action 
taken in the preceding paragraphs.  

3.  When the development has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


